In an action in which the plaintiff wife was granted a judgment of divorce, defendant appeals from an order of the Supreme Court, Nassau County, dated October 23, 1975, which granted plaintiff’s motion for a counsel fee for services rendered and to be rendered in defending the appeal taken by defendant from the judgment, and fixed the fee at $2,500. Order modified, on the facts, by providing therein that the $2,500 counsel fee shall include services rendered on the instant appeal. As so modified, order affirmed, without costs or disbursements. Upon reviewing the record on this appeal, we are of the view that the award, as modified, properly reflects the nature of the services rendered. Gulotta, P. J., Hopkins, Martuscello, Latham and Shapiro, JJ., concur.